Citation Nr: 0004891	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-43 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for schistosomiasis 
(also claimed as liver flukes).

3.  Entitlement to service connection for edema, swelling of 
the lower extremities.

4.  Entitlement to service connection for multiple shell 
fragment wounds (SFWs).

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left shoulder 
sprain.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for perforated ear 
drums.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for kidney disability.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for head injuries.

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.

11.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for nose injuries.

12.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinus disability.

13.  What evaluation is warranted for the period from 
November 16, 1994, for post-traumatic stress disorder.

14.  Entitlement to an increased rating for duodenal ulcer, 
currently rated as 10 percent disabling.

15.  Entitlement to an increased rating for left ankle 
sprain/fracture, currently rated as 10 percent disabling.

16.  Entitlement to a compensable rating for hepatitis.

17.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	M. Kenneth Beyries, Attorney 
at Law

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
September 1945, and again from December 1948 to March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In August 1995, the veteran submitted a statement wherein he 
described how he was prescribed Clindamycin in April 1995.  
He took the medication for 22 days but was ordered to stop 
taking it after he developed several side effects.  The 
veteran related that he continued to suffer from severe side 
effects from the medication.  The Board construes the 
veteran's statement as a claim for entitlement to benefits 
under 38 U.S.C.A. § 1151.  However, the claim has not been 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
malaria, schistosomiasis, and edema, swelling of the lower 
extremities, are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.

2.  Shell fragment wounds are not related to service.

3.  Service connection for a left shoulder sprain was denied 
by a final RO decision in October 1955.

4.  Service connection for hypertension was denied by a final 
RO decision dated in December 1980.

5.  Service connection for perforated ear drums was denied by 
a final RO decision dated in March 1981.

6.  Service connection for a kidney disability was denied by 
a final RO decision dated in July 1990.

7.  Service connection for head injuries was denied by a 
final RO decision dated in November 1955.  

8.  Service connection for back injuries was denied by a 
final RO decision dated in July 1990.

9.  Service connection for nose injuries was denied by a 
final RO decision dated in November 1955.

10.  Evidence received since the various final RO decisions, 
when considered alone or in conjunction with all of the 
evidence of record, is not new and probative of the issues at 
hand, and thus is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

11.  The veteran was denied service connection for a sinus 
disability by a final RO decision dated in December 1990.  
Evidence received since the December 1990 RO decision, when 
considered alone or in conjunction with all of the evidence 
of record, is new and probative of the issue at hand, and 
thus must be considered in order to fairly decide the merits 
of the claim.

12.  The functional impairment due to pain of the veteran's 
left ankle sprain/fracture  is tantamount to a marked 
limitation of motion.  There is no evidence of ankylosis.

13.  The veteran's hepatitis has not resulted in demonstrable 
liver damage with mild gastrointestinal disturbance.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
malaria, schistosomiasis, and edema, swelling of the lower 
extremities, are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  Shell fragment wounds were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

3.  Evidence received since final RO decisions is not new and 
material; the veteran's claims for entitlement to service 
connection for left shoulder sprain, hypertension, perforated 
ear drums, kidney disability, head injuries, back injuries, 
and nose injuries may not be reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The criteria for a 20 percent rating for left ankle 
sprain/fracture have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999).

5.  Evidence received since the December 1990 RO decision is 
new and material and the veteran's claim for entitlement to 
service connection for sinus disability is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

6.  The schedular criteria for an increased (compensable) 
evaluation for hepatitis have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114 
Diagnostic Code 7345 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served during two periods of active duty.  
Service medical records for the period from September 1941 to 
September 1945 reflect treatment for a number of complaints.  
The veteran was treated for a contusion to his right hand in 
May 1942 while assigned to a unit at Schofield Barracks, 
Hawaii.  The May 1942 records also reflect that the veteran 
had a right septal deviation.  An entry, dated in June 1943, 
reflects that the veteran was treated for a cervical strain.  
The records indicate that the veteran dove into a lagoon and 
struck his head on the bottom.  He was treated for six days 
and was returned to duty.

Another entry, dated in late June 1943, reflects that the 
veteran was treated for an obstructed nasal airway.  He was 
noted to have a deviated septum on the right and that his 
condition was aggravated by foreign service.  In September 
1943, the veteran underwent a submucous resection to treat 
the deviated septum.  The clinical entries reflect that the 
cause of the deviation was undetermined.  It was noted that 
the veteran had had difficulty breathing for about one and 
one-half years.  There was no reference to any type of 
injury, combat or otherwise.  In December 1944 he was treated 
for acute frontal sinusitis.  

The records further show that the veteran contracted 
hepatitis and was treated on several occasions.  He was 
initially treated in December 1944 for acute mild hepatitis.  
An entry dated December 20, 1944, noted no past history of 
malaria or dysentery.  The hepatitis symptoms persisted over 
the next two months.  The SMRs show that the veteran was 
transferred to a United States Army Hospital Ship (USAHS) 
MARIGOLD in February 1945.  He was transferred to a general 
hospital in Hollandia, New Guinea, in February 1945.  He was 
returned to duty on March 9, 1945.  His final diagnosis was 
acute moderate infectious hepatitis with jaundice.  The 
remainder of the SMRs pertained to treatment for conditions 
unrelated to the issues on appeal.  There were no entries 
reflecting treatment for malaria, perforated ear drums, 
swelling of the lower extremities or that the veteran 
suffered any type of SFW.  The veteran's September 1945 
separation examination noted no abnormalities of the ears, 
nose or throat.  Blood pressure was recorded as 120/64.  An 
entry noted that the veteran denied having had syphilis or 
malaria.

The SMRs for the veteran's second period of active duty 
contain the report for a September 1948 reenlistment physical 
examination.  No abnormalities were noted on the report.  A 
second reenlistment examination report, dated in December 
1948, noted that there was no ear drum perforation.  The 
veteran was found to have an exchondrosis [sic] to the right 
of the nasal septum that was not considered to be 
disqualifying.  The veteran again denied a history of 
syphilis and malaria.  The only other abnormality noted was 
bilateral second-degree pes planus.  A February 1949 
examination report reflected essentially the same findings.  
The veteran denied any history of malaria.  An April 1949 
ear, nose, and throat (ENT) clinic entry reported the 
presence of a spur on the right side of the septum.  Sinus x-
rays revealed no evidence of abnormality.

The veteran was assaulted by hitchhikers in October 1949.  He 
stated that he was beaten with a wrench and kicked.  He 
received treatment for his injuries with final diagnoses of:  
multiple contusions of the head, trunk, and limbs; as well as 
a laceration wound to the floor of the mouth.  A skull x-ray 
was interpreted as negative for osseous or intracranial 
pathology.  X-rays of the thoracic spine and ribs were also 
negative.

The veteran was treated for a strained left ankle that he 
injured while playing baseball in April 1950.  An x-ray of 
the ankle was negative for signs of a fracture.  

He was treated for psychogenic cardiovascular reaction in 
December 1950.  There was no diagnosis of hypertension.  He 
had a recorded blood pressure reading of 124/90.

In September 1951, the veteran was diagnosed with, and 
treated for, a duodenal ulcer and a psychogenic 
gastrointestinal reaction.  He was hospitalized later that 
same month for further evaluation.  He also gave a history of 
malaria at that time.

The veteran was treated for a left shoulder sprain in 
November 1951.  A December 1951 x-ray of the shoulder was 
negative for any evidence of a fracture.

The veteran was again hospitalized for his ulcer in December 
1951.  He gave a history of treatment for liver fluke in 
1943, malaria in 1944-45, and jaundice.  His ENT examination 
was noted as normal except for nasal obstruction.  The 
veteran then underwent medical board evaluation and physical 
evaluation board proceedings in January and February 1952.  
He was diagnosed with a duodenum ulcer, without obstruction, 
with deformity of the duodenal bulb secondary to scarring.  
During the course of his evaluation in February 1952, the 
veteran was afforded an ENT evaluation.  He was noted to have 
had a nasal obstruction since 1941 with a history of 
submucous resection in 1943.  He was diagnosed with a 
deviation of the nasal septum, anteriorly on the right.  He 
did not desire corrective surgery at that time.  He also gave 
a history of malaria in 1943.  The veteran was then give a 
medical discharge from the Army in March 1952 as a result of 
his duodenal ulcer.  Malaria was not diagnosed at discharge.

The veteran filed his first claim for compensation benefits 
in August 1955.  He originally sought to establish service 
connection for a stomach condition, malaria, yellow jaundice, 
hepatitis, dislocated left shoulder, and residuals of a 
broken nose, and fractured skull.

Associated with the claims file is a Certificate of Attending 
Physician from Hilton J. McKeown, M. D., dated in September 
1955.  Dr. McKeown provided evaluation and treatment to 
veteran for his ulcer.

The veteran was afforded a VA examination in October 1955.  
He gave a history of six attacks of malaria in 1943, with 
none since that time.  He said that he had not had any 
jaundice or liver trouble since 1945.  He also gave a history 
of a broken nose, and fracture of the top of his skull from 
the October 1949 attack.  The veteran also said that he 
suffered a left shoulder injury in service.  He had no 
complaints regarding his left shoulder at the time of the 
examination.  Physical examination at that time was within 
normal limits.  There was no evidence of any cervical sprain 
residual or residuals of malaria.  The examiner also stated 
that the veteran's nose was not deformed but it was markedly 
deviated anteriorly and in the lower half of the right with a 
large polyp on the right.  There was no deviation on the left 
of the nasal septum but there was bilateral hypertrophy of 
the turbinate bones, and all of this caused a 50 percent 
obstruction in the right nares and a 25 percent obstruction 
in the left nares.  The ears were clinically evaluated as 
normal.  The examiner's pertinent diagnoses were: malaria by 
history; deviated septum; fracture of the nose, healed by 
history; fracture of the skull, healed, by history; and, 
dislocation of the left shoulder, by history.  

The veteran was granted service connection for a duodenal 
ulcer, residuals of infectious hepatitis and residuals of a 
sprain/fracture of the left ankle in November 1955.  He was 
assigned a 10 percent rating for his ulcer, and 
noncompensable ratings for his hepatitis and left ankle 
disabilities.  The other claims were denied and are more 
fully discussed in the new and material evidence section of 
this decision.

In January 1959, the veteran again sought service connection 
for, inter alia, deviated septum and a concussion.  An April 
1959 record extract from Mount Zion Hospital and a June 1959 
record extract from the Grunwald clinic were obtained.  
However, these records pertained to treatment provided for 
the veteran's ulcer.  The claim was denied in April 1959.  

The veteran was afforded a VA examination in December 1960.  
He complained of a return of malarial symptoms.  However, a 
smear test for malaria was negative.  Tests for ova and 
parasites were done in December 1960 and January 1961 with 
negative results.  He was also afforded a VA examination in 
February 1963, with the only diagnosis relating to his 
duodenal ulcer.

In October 1979 the veteran filed a new claim wherein he 
again sought service connection for his deviated septum.  He 
also stated that he had malaria in 1943 and a liver fluke in 
1944.  He also said that he received a head injury in 1951 
during a training accident.  He said that he suffered, inter 
alia, head injury, skull fracture, concussion, and ear 
damage.  The veteran was advised of the previous ratings 
regarding his head injuries in December 1979 and was informed 
that the nasal surgery was for a preexisting defect.  He 
never responded to the RO's letter.  

In November 1979, the RO received a letter from Senator 
Cranston on behalf of the veteran.  The letter included 
copies of SMRs provided by the veteran which consisted of a 
copy of a physical examination dated in February 1952 and a 
transcript, and associated forms from the veteran's formal 
disability hearing in February 1952.  The only abnormality 
noted on the physical examination was the ulcer.  Likewise, 
the only condition discussed at the hearing was the veteran's 
ulcer.

In February 1980, the veteran submitted an informal claim 
alleging that his medical problems were the result of 
exposure to radiation.  He contended that he was exposed to 
radiation as a result of cleaning equipment used in nuclear 
testing.  He submitted a formal claim in March 1980.  

Associated with the claims file are treatment records from 
Richard. M. Valeriote, M.D., for 1978-1979.  The records 
primarily reflect treatment for the veteran's ulcer and do 
not contain information pertinent to the other issues on 
appeal.

The veteran submitted duplicate copies of his SMRs pertaining 
to his disability processing along with several new records 
that listed the prospective board members and a listing of 
his military awards and decorations, to include the Combat 
Infantryman's Badge (CIB).

Associated with the claims file is a VA discharge summary 
from July 1980 which reflects that the veteran underwent an 
elective septoplasty.  The veteran gave a history of his 
problem beginning in 1948 when he suffered a nasal fracture 
in an automobile accident.  He subsequently had surgeries in 
1949, 1965, and 1977.  Past medical history noted the 
veteran's ulcer, Bright's disease, hypertension, hepatitis, 
malaria, and pneumonia.  There was no reference to any type 
of combat injury to the veteran's face or nose.

The veteran's radiation claim was denied in November 1980 
with notice of that decision provided to the appellant in 
December 1980.

The veteran was afforded VA examinations in December 1980 and 
January 1981.  The veteran gave a history of being injured in 
an explosion during the war which smashed his nose and 
perforated both of his tympanic membranes.  The examiner 
reported that the tympanic membranes on both sides showed a 
large healed tympanic membrane perforation with no 
perforations seen at the time of the examination.  The 
veteran indicated that he was found to have some protein in 
his urine about 1973 or 1974 and was diagnosed with Bright's 
disease.  The veteran said the doctors did not know what 
caused it and it went away.  He also said that he had had 
some elevated blood pressure in the past.  However, he was 
obese then and had lost a lot of weight.  The veteran 
reportedly was told that his blood pressure was normal again 
and he was never given anti-hypertension medication.  He 
reported that he was told in 1972 that he had degenerating 
discs in his neck.  Sinus x-rays were interpreted to show 
opacification of the left maxillary sinus, compatible with 
the presence of mucosal thickening.  No other abnormalities 
were noted, and renal functioning was within normal limits.

The veteran was denied service connection for perforated ear 
drums in March 1981.  The basis for the denial was no current 
disability.  

In May 1990, the veteran again asserted that he was exposed 
to radiation, to include being one of the first occupation 
troops in Nagasaki, Japan, in August 1945.  He also alleged 
that his various disabilities and complaints, to include 
Bright's disease, were caused by his exposure to radiation.  
His claim was denied in July 1990 and the veteran notified of 
that decision that same month.  

Associated with the claims file are records from the Office 
of the Surgeon General (SGO) of the Army.  They pertain to 
treatment for sinusitis in 1944 and an ulcer in 1951 and 
1952.  There is no finding of the sinusitis being related to 
combat.

In August 1990 the veteran was hospitalized for his ulcer 
disability to include gastrointestinal tract bleeding.  
Associated with the claims file are treatment records from 
physicians T.W. Hard, David C. Staples, Chris A. Kosakowski, 
Bruce N. Tucker, George W. Bisbee, and Nicholas H. Anton; and 
from the Santa Rosa Community Hospital for the period from 
August 1990 to October 1991.  The records relate to the 
veteran's exacerbation in August 1990 and follow-on care.  An 
August 1990 consultation from Dr. Staples noted that the 
veteran did not have a history of hypertension or pedal 
edema.  However, the veteran was later treated for pedal 
edema in August and October 1991 and diagnosed with 
hypertension by Dr. Anton.  He also diagnosed the veteran 
with chronic renal failure (CRF).  No opinion as to the 
etiology of the diagnoses was provided.  A September 1991 
esophagogastrodueodnoscopy test report indicated no active 
ulcer and no bleeding.

In December 1990, he was assigned a temporary 100 percent 
rating under 38 C.F.R. § 4.30 (1999) for the period from 
August 4, 1990, to October 1, 1990, with a residual rating of 
10 percent at that time.  

Associated with the claims file are treatment records from 
the Bennett Valley Chiropractic Clinic.  The records relate 
to treatment provided to the veteran from October to November 
1990.  A cover letter reported that x-rays revealed moderate 
to severe osteoarthritis of the vertebral spine, levels 10-12 
thoracic spine, levels L1, L2, L3, and L5 of the lumbar spine 
with decreased disc space at the L5-S1 level.  The veteran's 
symptoms and findings were not linked to any incident of 
service.

The veteran was afforded several VA examinations in May 1992.  
The general medical examination noted that he was diagnosed 
with hypertension approximately two years earlier and had 
some peripheral edema.  The examiner stated that it was not 
sure if the edema was due to cardiac problems, circulatory 
problem or due to renal disease.  The examiner noted that an 
ultrasound of the abdomen and magnetic resonance image (MRI) 
of the kidneys did note a mass on the left kidney.  The 
veteran had constant proteinuria and occasional blood in the 
urine.  He also had an increasing rise in his creatinine 
level.  The examiner opined that this could be related to his 
hypertension which might be affecting his kidneys.  The 
veteran related suffering hepatitis and malaria in service 
and had occasional night sweats.  The examiner related that 
his suspicion was that the night sweats was related to his 
renal problem.  Skin appeared to be within normal limits.  
The head, face and neck appeared normal.  The examiner's 
diagnoses were:  history of back injury with several 
residuals described; recurrent peptic ulcer disease; renal 
disease, diagnosis of Bright's disease; hypertension; and, 
history of tropical diseases malaria and hepatitis.  The 
examiner did not relate any diagnosis to any incident of 
service.

During the May 1992 neurology examination, the veteran gave a 
history of being injured in an explosion in 1942 and 
suffering a fracture of the right frontal area radiating down 
into the right orbit, maxillary sinus area, and zygoma.  He 
also reported suffering a cervical injury at this time.  He 
said that he had shrapnel in his throat and other areas.  The 
appellant also reported being injured in a second explosion 
in 1944 when he reportedly sustained upper and lower back 
injuries.  He related that he suffered a head injury 
(concussion) and injury to his right shoulder.  He further 
related that he suffered shrapnel wounds to his arms, legs, 
and knee.  He was then evacuated to a hospital ship.  He also 
stated that his ear drums were perforated.  The veteran 
further related that he was diagnosed with hypertension six 
years earlier.  Upon physical examination the examiner stated 
that there was decreased touch and pin prick where there was 
scarring from shrapnel wounds.  The examiner's assessments 
were:  history of skull fracture through the right frontal, 
orbital, and zygomatic areas that occurred during World War 
II; occasional right-sided headaches and chronic sinusitis; 
cervical spine injury with residual pain; numbness in the 
right forearm, thumb, and index finger probably secondary to 
local nerve injury due to shrapnel wounds in the right 
forearm; low back injury in World War II with chronic low 
back pain with radiation into the left buttock and thigh.  

The veteran was also afforded an ENT examination in May 1992.  
The appellant related a history of a mortar shell injury in 
1943 which resulted in a severe upper and mid-face injury, 
including trauma to the nose.  The veteran said that he had 
had significant problems with largely right-sided nasal 
obstruction and recurrent infection since.  Physical 
examination resulted in the examiner's impression that the 
veteran had a history of chronic recurrent rhinosinusitis 
secondary to both sinus trauma and allergy.  

Laboratory and x-rays from the examinations revealed that the 
veteran was negative for the Hepatitis A antigen.  An 
ultrasound of the abdomen and MRI report from March 1991 
noted lobulation of both kidneys with more concern with the 
left kidney.  

In a rating decision dated in July 1992, the veteran was 
denied service connection for malaria on a de novo basis.  
Claims to reopen the issues of entitlement to service 
connection for head injury residuals, back injury residuals, 
a sinus disorder, a shoulder sprain, a kidney disorder, and 
hypertension were denied.  Service connection was also denied 
for shell fragment wounds, broken ear drum residuals, 
schistosomiasis, and lower extremity edema.  The veteran was 
awarded a nonservice-connected pension in July 1992.

Associated with the claims file are additional treatment 
records from Santa Rosa Memorial Hospital for the period from 
March 1993 to January 1994.  The record reflect that the 
veteran was treated in the emergency room (ER) in March 1993 
for complaints of weakness.  He was inpatient from December 
24 to December 28, 1993, for syncopal episode of undetermined 
etiology; gastritis with superficial ulcers, probably 
helicobacter pylori infection; and, chest pain of 
undetermined etiology.  Finally, the veteran was again 
hospitalized in January 1994.  His discharge diagnoses were 
chest pain of undetermined etiology, non-cardiac, possibly 
gastrointestinal; abdominal pain, possibly persistent peptic 
ulcer disease (PUD) with mild pancreatitis, concern of a 
posterior penetrating ulcer unproven; hypertension; and, 
cervical stenosis without compression radiculopathy, only 
manifested as neck stiffness and neck pain.  

Associated with the claims file are private treatment records 
from several physicians that attended to the veteran at Santa 
Rosa Memorial Hospital.  Records from Joel S. Erickson relate 
to the veteran's January 1994 hospitalization.  Dr. Erickson 
was consulted to evaluate the veteran's chest pain 
complaints.  There was no nexus provided between Dr. 
Erickson's findings and any incident of service.  Records 
were also obtained from Paul W. Hornsberger, M.D., for the 
period from December 1993 to February 1994.  Dr. Hornberger 
provided consultation and follow-up on treatment for 
helicobacter pylori gastritis.  He also performed an upper 
endoscopy which revealed moderate gastritis with duodenal 
ulcer.  Included in Dr. Hornsberger's records was a 
consultation by Richard. M. Auld, M. D., for abdominal pain.  
Dr. Auld noted that there were several possibilities as the 
etiology but he did not link any symptoms to service.  He 
also noted that the veteran had normal liver function studies 
and negative ultrasound.  

Also, associated with the claims file are treatment records 
from the Sonoma County Mental Health Center for 
evaluation/treatment in December 1994.  The records reflect a 
diagnosis of PTSD.  Also associated with the claims file is a 
letter from William T. Horne, M.D., dated in March 1995.  Dr. 
Horne originally treated the veteran at the Sonoma County 
Mental Health Center and then provided private treatment.  
The letter related the veteran's current PTSD symptomatology.

Associated with the claims file were treatment records from 
Charles W. Moulton, M.D., from the veteran's January 1994 
hospitalization.  They were duplicative of records received 
from Santa Rosa Memorial Hospital.

Additional treatment records from Dr. Anton for the period 
from December 1993 to March 1994 were also associated with 
the claims file.  The records related to the veteran's two 
periods of hospitalization previously discussed as well as 
several office visits.  

Associated with the claims file are VA treatment records from 
January 1990 to July 1995.  The records relate to treatment 
for PTSD and sinusitis.  Contained in the records is a 
computed tomogram (CT scan) of the sinuses.  The records 
contain no opinions which provide an etiological link between 
the service connection issues on appeal and any incident of 
service.

The veteran was afforded several VA examinations in August 
1995.  The general medical examination was performed by the 
same examiner as the May 1992 examination.  The report noted 
that the veteran had not had blood in his stools lately and 
that there was a notation in the chart that the veteran had 
had a colonoscopic examination in 1994 which was listed as 
normal.  Skin examination was within normal limits.  His 
lymphatic and hematic systems were reported as normal.  There 
was minimal peripheral edema but nonpitting.  His diagnoses 
were:  chronic cervical and lumbar pain with headaches and 
radiculopathy; chronic ulcer disease, currently rather 
quiescent with treatment; hypertension under treatment; 
history of glomerulonephritis and hematuria on occasion; and 
chronic sinusitis.  A PTSD examination report was negative 
for reference to opinions in regard to the veteran's physical 
complaints.

The veteran was afforded a VA neurological examination in 
August 1995 by the same neurologist as in May 1992.  Much of 
the same history was again repeated by the veteran to include 
a cervical injury, smashed nose, and upper and lower back 
injuries due to explosions.  He again related suffering from 
shrapnel wounds.  In regard to diagnoses, the examiner 
commented that the veteran was being evaluated for 
unemployability.  As such, his cervical and lumbosacral spine 
problems were probably insufficiently severe for cause of 
unemployability if considered alone.  

At an August 1995 VA audio/ear examination the veteran stated 
that he first had sinus problems in 1942.  He said that he 
suffered a significant nasal fracture and septal deviation 
that resulted in sinusitis.  He had five surgeries on his 
nose over the years.  He had had intermittent episodes of 
sinusitis.  Physical examination resulted in diagnoses of a 
history of nasal trauma with secondary sinusitis, and history 
of hearing loss.  

The veteran was afforded an internal medicine examination by 
VA in April 1996.  At an internal medicine examination the 
veteran related that he occasionally had pains in his right 
upper quadrant and that his urine would turn dark for short 
periods of time.  He had no symptoms of hepatitis at that the 
time of the examination.  He related that he was found to 
have a helicobacter bacterial infection about a year earlier.  
He currently took Tagamet, watched what he ate and used 
antacids periodically.  He was noted to be on blood pressure 
medication.  His liver was not palpable.  There was a slight 
tenderness in the right upper quadrant and in the 
epigastrium.  He said that he usually always had discomfort 
in the epigastrium from his ulcer.  The examiner's diagnoses 
were:  history of hepatitis A with slight recurrences of dark 
urine with no episode in the last three to four years; normal 
liver function studies; chronic duodenal ulcer with 
helicobacter pylori noted on one occasion, treated with 
Tagamet and antacids with fairly good control.

At an April 1996 orthopedic examination the veteran related 
that a mortar shell exploded which caused him to fall over 
and fracture his left ankle.  The veteran complained of pain 
in the ankle on weightbearing.  He had some moderate swelling 
and difficulty in walking for long periods of time.  The 
veteran also presented extensive complaints regarding both 
knees, however, these complaints were not relevant to his 
left ankle disability.  The left ankle was swollen upon 
examination.  There was some crepitation.  Plantar flexion 
was to 30 degrees and dorsiflexion was to 5 to 6 degrees.  X-
rays of the left ankle were interpreted to show a bony 
fragment in the medial aspect of the distal tibia, which 
might represent post-traumatic ossification or an old 
avulsion fragment.  A small osteophyte was also seen 
projecting from the medial malleolus into the joint space.  
The mortise appeared normal.  The examiner diagnosed an old 
fracture of the left ankle.  

The veteran was afforded a Travel Board hearing before the 
undersigned Board member in April 1999.  The veteran did not 
appear to testify nor did he present any written statement on 
his own behalf.  However, the veteran's attorneys were 
present to provide additional argument on behalf of the 
veteran's claims.  Much of the hearing related to the 
veteran's PTSD disability.  Those comments will not be 
addressed in light of the decision to remand that issue.  The 
veteran's attorney presented a duplicate copy of a February 
1952 final summary of treatment for the veteran and a copy of 
an application/statement of facts for disabled person's 
parking plates with additional clinical records.  A waiver of 
consideration by the agency of original jurisdiction was 
verbally entered on the record.  Accordingly, the Board will 
consider the evidence as part of his appellate review.  
38 C.F.R. § 20.1304(c) (1999).  It was argued that the 
veteran served in combat beginning with the attack on Pearl 
Harbor in 1941 and continuing on through the Pacific campaign 
in subsequent years.  It was also argued that the February 
1952 summary reflected a history of malaria, history of 
treatment for hepatitis and head injuries from December 1951.  
Further, the veteran allegedly suffered a sinus injury in 
1944 and that his current condition was related to that 
injury.  The veteran also reportedly suffered from spinal 
stenosis.  The veteran had not received any treatment for his 
hepatitis in the last year and one-half.  However, he had 
received medication for his ulcer and had been hospitalized 
within the past two years for bleeding.  The veteran suffered 
night sweats and disorders which were symptomatically 
consistent with malaria, and he reportedly suffered liver 
disorders which were symptomatic and consistent with the 
symptoms of hepatitis.  In response to a question regarding a 
head injury, the veteran's attorneys stated that the veteran 
suffered the head injury in combat in between 1942 and 1944.  
Further , the veteran also received shell fragment wounds 
(SFW).  The representative acknowledged a difficulty in 
finding supporting records.  However, it was alleged that the 
hospital ship, which provided treatment to the veteran for 
the conditions, was sunk and the original records were lost.  
(Transcript p. 15).  It was stated that the veteran's SFWs, 
broken eardrums, shoulder sprain, back injury, head injury, 
and sinus problems were the result of serving in a combat 
situation.  

It was also argued that the veteran received treatment for 
hypertension during his second enlistment.  It was related to 
the stress associated with his duties at the correctional 
facility, and it was contended that the veteran was first 
treated for hypertension in 1957 and at least prior to 1962.  
It was further argued that the veteran first presented 
evidence of a kidney problem in service when he was knocked 
unconscious by an explosion and passed blood in his urine.  
However, it was acknowledged that the veteran did not 
currently suffer from a kidney disability.  (Transcript p. 
18).  

Finally, the Board notes that the veteran has submitted 
voluminous letters to several Presidents, members of 
Congress, and members of the Cabinet in support of his 
claims.  

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §  
3.303(a) (1999).  In addition, certain chronic diseases may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  If 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1999).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Malaria, Schistosomiasis, and Edema

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's SMRs are negative for any treatment or 
diagnosis of malaria, including a December 1944 clinical 
entry noting no past history of malaria, and, in fact, the 
SMRs contain several affirmative denials of having the 
disease.  The first mention of the disease was made by the 
veteran in September 1951.  A diagnosis of malaria was not 
made at that time, however, and a smear performed by VA in 
December 1960 was negative for any indication of malaria.  
Moreover, there is no current diagnosis of malaria and no 
medical opinion of record to provide a nexus between any 
current symptomatology complained of by the veteran, such as 
night sweats, and any incident of service.  As such this 
claim must be denied as not well grounded.

The veteran has also claimed entitlement to service 
connection for schistosomiasis, also claimed as liver flukes.  
Schistosomiasis is an infection with a species of Schistosoma 
whose manifestations vary and depends in large measure upon 
tissue reaction to the eggs deposited in venules and in the 
hepatic portals, the latter resulting in portal hypertension 
as well as liver damage leading to cirrhosis.  STEDMAN'S 
MEDICAL DICTIONARY 1578 (26th ed. 1995).  The veteran's SMRs are 
negative for treatment for schistosomiasis.  Further, a 
laboratory test report, dated in February 1945, was negative 
for the presence of Schistosoma.  An entry from the veteran's 
hospitalization in December 1951 noted a history of liver 
flukes in 1943 without further discussion, and testing at 
that time was negative for ova or parasites.  Additional 
tests in December 1960 and January 1961, conducted as part of 
the December 1960 VA examination, were also negative for ova 
or parasites.  There is no objective evidence in the record 
to indicate that the veteran was treated for liver flukes in 
service or that he has been diagnosed with the condition 
subsequent to service such as to represent a current 
disability.  Without competent evidence of a current disorder 
as well as competent evidence linking the disorder to service 
this claim must be denied as not well grounded.

In regard to the veteran's claim for entitlement to service 
connection for edema, or swelling of the lower extremities, 
the first notation of this finding is contained in private 
treatment records from Dr. Anton in August 1991.  Subsequent 
records, both VA and private, have noted swelling in the 
lower extremities but have either attributed it to 
hypertension or made no reference as to etiology.  There is 
no competent evidence of a nexus between the edema and any 
incident of service.  As such the claim is not well grounded.

In evaluating these claims, the Board has considered for 
application 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304(d) (1999), which provides for proof of a claim by 
satisfactory lay, or other evidence, for combat veterans, 
under certain conditions.  See Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The Board has noted that the veteran's 
Honorable Discharge reflects that he was awarded the CIB for 
service in combat.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that 38 U.S.C.A. 
1154(b) does not alter the fundamental requirement of a 
medical nexus to service or diagnosis of a current 
disability.  See Arms v. West, 12 Vet. App. 188, 195 (1999); 
see also Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  As 
noted previously, the veteran has not provided any evidence 
of a current diagnosis of malaria, or schistosomiasis.  
Further, he has provided no competent evidence of a nexus 
between lower extremity edema and his periods of active duty.  
Accordingly, without a well grounded claim, 38 U.S.C.A. 
1154(b) is not for consideration in regard to those these 
claims.  See Epps, Caluza; Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The only evidence the veteran has offered in support of his 
claims that he has malaria, and schistosomiasis, and that his 
lower extremity edema is related to service are his own 
unsubstantiated lay contentions.  While the veteran is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that he currently has malaria, or schistosomiasis; and, as no 
competent evidence has been submitted showing lower extremity 
edema is related to service, the Board finds that the veteran 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  38 U.S.C.A. § 
5107.  Since the claims are not well grounded, they must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995). 

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

Shell Fragment Wound

The veteran has claimed multiple SFWs as a result of combat 
actions where he was injured by several explosions during 
combat.  

In Collette, the United States Court of Appeals for the 
Federal Circuit articulated a three-step sequential analysis, 
to be performed when a combat veteran seeks benefits under 
the method of proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In Caluza, the Court found that in determining whether 
documents submitted by the veteran constitute "satisfactory" 
evidence under 38 U.S.C.A. § 1154(b), the VA may properly 
consider "internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran."  Caluza, 7 Vet. App. at 511.

In the second step, the VA must then determine if the 
proffered evidence is "consistent with the circumstance, 
conditions, or hardships of such service," again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

The Board finds that the veteran has met the requirements of 
the first two steps.  He served in combat.  Further, he has a 
diagnosis of shrapnel wounds related to service with evidence 
of a current disability as reflected by the VA neurological 
examiner in 1992 and 1995.  Accordingly, the veteran has 
submitted a well-grounded claim and has established a 
presumption of service connection.  Unless, the presumption 
is rebutted by clear and convincing evidence, service 
connection must be granted.  See Arms, 12 Vet. App. at 196-
197.  As will be established, however, there is clear and 
convincing evidence to rebut the presumption.

The Board notes that the veteran has alleged, in addition to 
his shrapnel wounds, that he suffered a smashed face, 
fractured skull, and back injuries as a result of several 
explosions during his first period of service.  The veteran's 
service and private treatment records are negative for any 
reference to any type of shrapnel wounds.  A thorough review 
of the veteran's SMRs, especially during his first period of 
service, show numerous instances of treatment requiring 
pertinent medical history findings with absolutely no 
reference to any type of injury from an explosion, to include 
shrapnel wounds.  The veteran was treated for a deviated 
septum in June 1943.  There was no evidence of any type of 
throat or facial injury or shrapnel wounds.  He was treated 
in June 1943 for cervical strain with no reference to any 
type of wounds.  In December 1944 he was treated for 
sinusitis with no findings of facial injury or shrapnel 
wounds.  From December 1944 to March 1945 he was hospitalized 
ashore and on a ship for treatment for his hepatitis.  At no 
time was any type of smashing injury, fracture or shrapnel 
wound reported or noted as a past event.  The veteran was 
hospitalized on several occasions during his second period of 
service with no mention by him or the medical personnel of 
any type of shrapnel wound, although the veteran related that 
he served in combat for approximately 47 months.  He was 
provided an ear, nose and throat (ENT) consultation in April 
1949 which did not make any finding of injury to the face or 
shrapnel wounds.  Subsequent to service, the veteran was 
afforded VA examinations in October 1955, December 1960, 
February 1963, and December 1980, without any finding of a 
shrapnel wound.  Further, the veteran underwent a septoplasty 
at a VA facility in July 1980.  At that time he related he 
injured his nose in a motor vehicle accident in 1948.  He 
made no reference to any past injury from explosions in 
service. 

While the Board was required to accept the veteran's 
contentions as plausible under Collette and Arms for the 
purposes of the initial section 1154(b) analysis, it does not 
have to accept them under a merits adjudication.  The veteran 
did not raise the issue of SFWs until approximately 50 years 
after the events.  The Board also notes that the veteran at 
one time alleged that he was exposed to radiation at 
Nagasaki, Japan, as one of the first occupying troops.  
However, his Honorable Discharge Record shows that he 
departed the South Pacific on August 11, 1945, and arrived in 
the United States on September 2, 1945, with his discharge 
effected on September 6, 1945.  As the atomic bomb was 
dropped on August 9, 1945, the Board finds the veteran's 
allegation to be unreliable and not credible.  Similarly, in 
light of the medical evidence to be cited below, the Board 
finds the veteran's claim of being wounded by shrapnel to be 
unreliable and not credible.

In reviewing the numerous medical records that contain no 
reference to any type of shrapnel wounds, or any explosion-
induced injuries, that would be expected to record such 
findings, the Board finds that there is clear and convincing 
evidence to rebut the presumption of service connection.  The 
Board is mindful of the Court's direction in Arms regarding 
"the absence of an official notation of a diagnosis or 
treatment of a particular injury or disease in a particular 
SMR or SMRs may not be used by VA to rebut by clear and 
convincing evidence at the merits-adjudication."  Arms, 12 
Vet. App. at 197.  Instead, "[O]nly an affirmative finding 
(including silence where a record purports to report on the 
existence of a particular condition or problem area) may be 
used as part of the clear and convincing evidence necessary 
to rebut . . ."  Id.  The veteran's SMRs are negative for 
any reference to any type of SFW or explosion-induced injury.  
Further, the veteran was specifically treated for facial/nose 
related problems during the period of his combat service with 
no findings of any type of injuries.  He underwent extensive 
treatment (for three months) for his hepatitis, including 
several hospitalizations.  Past medical history was 
significant in assessing and treating his condition.  No 
mention of any type of explosion-induced injury, to include 
shrapnel wounds, was ever related by the appellant.  The 
veteran was not awarded a Purple Heart.  His SMRs for his 
second period of service, to include the ENT examination of 
April 1949 where one would expect to find damage to the 
facial area from the explosion claimed by the veteran as 
occurring during World War II, are negative for any finding 
relative to a smashed face or SFW.  The VA examination of 
October 1955 noted that the veteran had residuals of first 
degree burns of both elbows and abdomen, but again there was 
with no finding of any type of SFW residual.  Although these 
burns were related to service by the examiner, there was no 
disability as the residuals were asymptomatic.  The examiner 
said that the scars were hardly noticeable and that he would 
not have been aware of them had the veteran not pointed them 
out.  The veteran did not allege any type of SFW.

The only diagnosis of a SFW was made by a VA neurologist, 
first in 1992, and then in 1995, and was based solely on a 
history of injury provided by the veteran.  In light of the 
many medical records that contain no mention of any type of 
explosion-induced injury, to include a SFW, when such 
findings would be expected to be found upon examination, and 
the unreliability of the veteran's statements, the Board 
concludes that there is clear and convincing evidence to 
rebut the presumption of service connection.  Accordingly, 
the veteran's claim for entitlement to service connection for 
SFWs is denied.

B.  New and Material Evidence

The veteran's claims of entitlement to service connection for 
perforated eardrums, left shoulder sprain, head injuries, 
back injuries, nose injuries, sinus disability, kidney 
disability and hypertension have been denied by the RO in 
past decisions.  Generally, a final decision issued by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 (1999).  
Accordingly, the veteran's claims may only be reopened and 
considered on the merits if new and material evidence has 
been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1998).  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The Court has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C.A. § 5107(b) 
has been filled.  Id.

Left Shoulder

The veteran was denied service connection for a left shoulder 
condition in October 1955 and notified of the decision in 
November 1955.  He did not appeal the decision and it became 
final.  Evidence of record at the time of the decision 
consisted of the veteran's SMRs and an October 1955 VA 
examination.  The SMRs noted one instance of treatment for a 
sprain in November 1951 with negative x-rays.  There was no 
dislocation and no fracture.  The VA examination noted that 
the veteran had no complaints regarding his left shoulder.

Essentially, all of the medical evidence, both private and 
VA, as well as statements from the veteran, added to the 
claims file since the November 1955 rating decision, is new 
to the record in regard to the left shoulder.  However, none 
of the competent evidence links a current left shoulder 
disability to service.  Only the veteran links the disorder 
to service and he is not competent to off such an opinion.  
Espiritu.  Accordingly, no new and material evidence has been 
submitted for the issue of a left shoulder sprain and the 
claim is denied.

Hypertension

The veteran was denied service connection for hypertension in 
November 1980 and notified of the decision in December 1980.  
Of record at the time of the decision were the veteran's 
SMRs, SGO reports, older private treatment records from Mt. 
Zion Hospital, and the Grunwald and Fairfield (Dr. Valeriote) 
clinics, and VA examinations dated in 1955, 1960, 1963, and 
VA hospital summary dated in July 1980.  The only reference 
to hypertension in any of the medical records was contained 
in the July 1980 VA hospital summary where a history of 
hypertension was noted, based on a history provided by the 
veteran.

Medical evidence added to the record since the November 1980 
decision consists of additional private treatment records 
from Drs. Staples, Tucker, Kosakowski, Bisbee, Anton, Horne, 
Auld, Hornsberger, Moulton, Erickson, Bennett Valley 
Chiropractic, Santa Rosa Memorial Hospital, Sonoma County 
Mental Health Center, radiology billings from Radiology 
Associates, VA examinations in December 1980, May 1992, 
August 1995, and April 1996, and VA treatment records dated 
from March 1991 to July 1995.

Also added to the record were multiple statements from the 
veteran and argument presented on his behalf at the April 
1999 hearing.

While all of the medical evidence added to the record is new, 
none of it is material.  The competent evidence simply does 
not provide any nexus between hypertension and any incident 
of service.  The personal statements of the veteran do not 
provide any basis to establish a nexus to service.  While the 
veteran is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Id., 2 
Vet. App. at 494.  Causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  As there is no evidence relating hypertension to 
service, there is no basis to reopen the claim.

Perforated Ear Drums

The veteran was denied service connection for ruptured 
eardrums in March 1981.  He was provided notice of the denial 
that same month.  He failed to perfect an appeal of that 
decision.  The December 1980 ENT VA examination reported 
healed tympanic membrane perforations on both sides with the 
veteran relating a history of injury during service as a 
result of an explosion.  The veteran's claim was denied 
because no current disability was shown at the time of the 
examination.  

Of record at the time of the decision were the veteran's 
SMRs, SGO reports, older private treatment records from Dr. 
McKeown, Mt. Zion Hospital, and the Grunwald and Fairfield 
(Dr. Valeriote) clinics, and VA examinations dated in 1955, 
1960, 1963, VA hospital summary dated in July 1980, and VA 
examination dated in December 1980.  Of note, the veteran's 
SMRs do not contain any finding of perforated eardrums.  More 
importantly, several entries and physical examinations would 
have been expected to disclose evidence of perforations but 
did not.  Specifically, the June 1943 entries regarding his 
deviated septum found no evidence of perforation.  His 
September 1945 physical examination did not list any ear 
problems.  The September 1948 reenlistment physical noted no 
abnormalities and reported the veteran's hearing as 15/15.  A 
December 1948 examination specifically noted no perforations 
of the eardrums, as did another examination dated in February 
1949.  An April 1949 ENT consultation did not report any 
findings of perforated eardrums.  More importantly, at no 
time during either period of service, did the veteran allege 
any damage to either eardrum.  Finally, the October 1955 VA 
examination described the veteran's "ears" examination as 
normal.  The examination specifically included evaluation of 
the tympanic membranes.

Again, all of the evidence added to the record since the 
March 1981 denial is new.  (See prior hypertension discussion 
for list of evidence.)  However, none of the medical evidence 
indicated a current diagnosis of perforated eardrums, and 
none relates any such disability to an incident of service.  
The only evidence to support that the veteran has a current 
disability related to service are his own bald faced 
contentions.  However, perforated eardrums is not a condition 
that is subject to lay evaluation.  Espiritu, Gowen.  A such, 
the evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim and the 
veteran's claim is not reopened.

Although the Board has disposed of the claim of entitlement 
to service connection for perforated eardrums on a ground 
different from that of the RO, that is, whether there is new 
and material evidence to reopen his claim rather than whether 
he is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In adjudicating the 
claim on the merits, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Kidney Disability

The veteran originally sought entitlement to service 
connection for his Bright's disease in May 1990.  At that 
time he attributed his kidney problems to exposure to 
radiation.  He was denied service connection in July 1990, 
based on no evidence of kidney disability in service.  He was 
provided notice of the decision that same month.  He failed 
to perfect an appeal and the decision became final.

The evidence of record at the time of the July 1990 decision, 
has been discussed previously.  As of July 1990, there were 
no clinical records relating to treatment for a kidney 
disability.  Rather, there was only the July 1980 VA hospital 
summary which listed a history of Bright's disease following 
the appellant's report that he had the disease.  The 
veteran's SMRs are negative for any diagnosis of a kidney 
problem although there was one reported entry of hematuria of 
unknown origin in December 1944.  The SMRs do not attribute 
the hematuria to any type of kidney disorder nor do they 
record any diagnosis of a kidney disorder.

Evidence added to the record since the July 1990 rating 
decision, is new.  In addition to Bright's disease, the 
veteran has been diagnosed with chronic renal failure (CRF) 
by Dr. Anton beginning in 1991.  However, there is no 
objective evidence to relate either the history of Bright's 
disease or CRF to any incident of service.  The results of 
the VA ultrasound and MRI of March 1991 were not related to 
any incident of service.  The only evidence to link the 
veteran's kidney conditions to service are the veteran's own 
statements.  Moreover, at the April 1999 hearing, the 
representative was not aware that the veteran had a current 
kidney disability.  (Transcript p. 18).  As a lay person, the 
veteran is not competent to render an opinion as to the 
diagnosis or etiology of a medical condition such as Bright's 
disease or CRF.  See Espiritu, Gowen.  Accordingly, the 
veteran's claim is not reopened.

Head Injury

As part of his August 1955 claim, the veteran sought service 
connection for residuals of a broken nose, and fractured 
skull.  In a rating decision, dated in November 1955, the 
veteran's claim for service connection for a fractured skull 
was denied.  Notice was provided that same month.  The 
veteran failed to perfect an appeal of the denial and the 
decision became final.  The veteran now alleges that he 
suffered a fractured skull in service that ran down the right 
frontal area radiating down into the right orbit, maxillary 
sinus area, and zygoma.

Evidence at the time of the November 1955 rating decision 
consisted of the veteran's SMRs, Dr. McKeown's treatment 
records, and the October 1955 VA examination report.  The 
SMRs reported no findings of any type of skull fracture or 
head injury, other than the October 1949 assault.  SMR 
entries are negative for any findings of facial or head 
trauma, such as caused by explosions (to include the 
veteran's allegations of "smashed" face), and it is well to 
note that the veteran was required to be evaluated for nasal 
surgery during his first period of service findings.  
However, the records were negative.  The veteran was afforded 
skull x-rays in 1949, with no finding of any type of skull 
fracture.  Clinical assessments provided no findings of any 
abnormalities of the face or head.  Injuries from the 1949 
attack were described as lacerations of the lower lip and 
floor of the mouth and multiple contusions.  Moreover, the 
veteran was not awarded any decorations or awards such as a 
Purple Heart to indicate being wounded from an explosion.

The VA examination of 1955 found no clinical evidence of 
injury to the skull or face.  The nose was not deformed but 
the nasal septum was deviated.  X-rays of the skull were 
interpreted to show no evidence of old fracture.  

Evidence added to the record since the November 1955 rating 
decision is detailed above and is new to the record.  
Clinical evaluations subsequent to 1955 have not, however, 
found any evidence of any deformity of the head or face as a 
result of any fracture or injury.  VA x-rays and CT of the 
sinuses do not show any evidence of any old fractures.  The 
July 1980 VA hospitalization report contained no reference to 
past skull fracture.  The private treatment records contain 
no evidence relative to any head injury in service.  In 
short, there simply is no new evidence to contradict the 
previous finding of no skull fracture either in service, or 
as of 1955.

In regard to any residuals of the 1949 head trauma, there is 
no medical opinion linking any current disability to in 
service head trauma.  The private treatment records do not 
refer to any disability that is attributable to a head 
injury, whether incurred in service or not.  The VA 
examination reports and treatment records have not provided 
any diagnosis of a residual disability that is related to 
head trauma in service.  The veteran has been noted to have 
occasional right-sided headaches that have been attributed to 
tension/stress, cervical stenosis or chronic sinusitis, 
however, these disorders are not service connected.  
Accordingly, the evidence submitted since the November 1955 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
and the veteran's claim is not reopened.

Back Injury

The veteran sought service connection for back ache in April 
1980.  His claim was denied in November 1980 with notice of 
the decision provided in December 1980.  He was denied 
service connection for cervical osteoarthritis in March 1981 
with notice of the denial that same month.  Service 
connection for the veteran's combined back disabilities were 
again denied in July 1990 based upon a finding that no new 
and material evidence had been submitted.  The veteran failed 
to perfect an appeal of that decision and it is final.  

The SMRs reflect one instance of injury to the cervical spine 
in June 1943 where the veteran suffered a traumatic cervical 
strain from his dive into the lagoon.  X-rays at the time 
were negative.  The SMRs, for both periods of service, are 
negative for any further injury or complaints relating to the 
veteran's cervical spine or lower back.  

The October 1955 VA orthopedic examination noted the 
veteran's history of cervical strain in service.  The 
examination, however, found no residuals of the strain.  
Moreover, the veteran had a full range of motion with no 
tenderness, or muscle spasm of the lower back.  The VA 
examination in December 1980 provided a diagnosis of 
osteoarthritis of the cervical spine based upon x-ray 
findings, however, this disorder was not related to service 
or to any type of in service injury.

As with the other new and material issues, the evidence added 
to the record since the July 1990 rating decision is new to 
the record with a description of the evidence previously 
provided.  However, none of the medical evidence is material 
to the veteran's claim.  The Bennett Valley Chiropractic 
records reflect treatment for low back pain beginning in 
October 1990.  However, the records provide no opinion 
regarding the etiology of the veteran's back pain.  The other 
private treatment records make no reference between any 
spinal findings and any incident of service.

VA examinations in 1992, 1995, and 1996, provide diagnoses of 
lumbosacral and cervical disorders.  However, none of the 
examiners stated that either diagnosed condition was related 
to any incident of service.  

Therefore, in assessing the evidence submitted since the last 
final rating decision, the Board finds that, other than the 
lay opinions of the veteran, there is no nexus between any 
current cervical and/or lower back disability and any 
incident of service.  Accordingly, there is no and new 
material evidence to warrant a reopening of the veteran's 
claim.

Injury to his Nose

The veteran originally sought service connection for a nose 
disability in 1955.  His claim was denied in November 1955 
with notice of the denial provided in December 1955.  The 
basis of the denial was that the veteran had a deviated 
septum in service that represented a congenital deformity, a 
condition that is not eligible for service connection for 
compensation.  The rating decision specifically noted that 
there was no evidence of a broken nose in service.  The 
veteran's claim was again denied by a rating decision dated 
in November 1980, with notice provided in December 1980.  The 
veteran did not perfect an appeal of the decision and it is 
now final.

Evidence of record at the time of the November 1980 rating 
decision is detailed above.  Specifically, the veteran's SMRs 
are negative for any evidence of a fractured nose in service.  
The SMRs reflect that the veteran was diagnosed with a 
deviated septum in May 1942.  He underwent an elective 
submucous resection in September 1943.  SMRs were completely 
negative for any evidence of any type of trauma to the face 
or nose.  He was treated for sinusitis in December 1944 with 
no mention of any type of facial or nasal trauma indicated.  
SMRs from the veteran's second period of service, including 
his entrance physicals, specifically evaluated the appellant 
for nasal-related complaints on several occasions.  Again, 
however, no evidence of any type of facial or nasal trauma 
was indicated.

The October 1955 VA examination found no clinical evidence of 
a fracture.  The veteran told that examiner that his nose had 
been broken in the 1949 assault, but he made no reference to 
any explosion-related injuries in service.  The examiner 
recorded a diagnosis of a healed fracture by history only.  
The veteran's septum was noted to be markedly deviated.  
However, as indicated above, this was denied as a congenital 
disability.  

Subsequent medical records do not provide any objective 
evidence to indicate any type of inservice injury or 
disability of the nose.  Rather, the veteran has rendered 
different histories of injury in a motor vehicle accident 
(July 1980 VA hospital), and smashed face injuries from 
explosions in the South Pacific (VA exam December 1980, VA 
examinations in May 1992, and August 1995).  He asserts that 
he has had several surgeries to remove nasal obstructions to 
allow him to breathe easier.  The only evidence provided by 
the veteran that he suffered a fractured nose in service, 
with current residuals, however, are his own statements.  
However, the contemporaneous medical records clearly show no 
such injuries, and subsequent medical evaluations have failed 
to diagnose any nasal fracture residual.  Any references to 
nasal trauma are the result of a history provided only by the 
veteran.  Moreover, there has been no evidence introduced to 
indicate that the veteran's deviated septum is anything other 
than a congenital condition as determined in November 1955.  
Accordingly, the evidence submitted since the last final 
denial is new to the record but not material in light of 
38 C.F.R. § 3.156.

Sinuses

The veteran was first denied service connection for sinusitis 
by way of a rating decision dated in March 1981 with notice 
of the denial provided that same month.  Service connection 
was again denied in July 1990, and December 1990, with notice 
of the latter denial provided in January 1991.  

The Board notes that the veteran underwent surgery in service 
in 1943 for his deviated septum.  He was noted to suffer from 
hay fever at that time.  Subsequently, he was treated for 
frontal sinusitis in December 1944.  The remainder of his 
SMRs do not reflect any further treatment for sinusitis, to 
include both periods of service.

Evidence added to the claims file since that time includes 
several VA examinations and treatment records.  In 
particular, the Board notes that the May 1992 VA ENT 
examiner's impression was that the veteran suffered from a 
history of chronic recurrent rhinosinusitis secondary to both 
sinus trauma and allergy.  Although the examiner was relying 
on the veteran's unverified trauma from a mortar shell 
injury.  VA treatment records for the period from January 
1990 to July 1995 contain a number of entries pertaining to 
treatment for sinusitis.  The veteran was again diagnosed 
with chronic sinusitis at the time of his August 1995 VA 
general medical examination.  At an August 1995 VA ENT 
examination, the veteran was again diagnosed with a history 
of nasal trauma with secondary sinusitis.  The examiner noted 
the veteran's claim of nasal injury in service as well as 
prior nasal surgeries in regard to the origin of the trauma.  

In light of the relaxed standard found in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the Board finds that the VA ENT 
examination reports represent new and material evidence in 
the veteran's case.  Particularly, the respective examiner's 
have linked the veteran's current sinusitis, in part, to a 
history of nasal trauma in service.  Nasal surgery does 
constitute trauma.  Further, the veteran was treated for 
sinusitis in service.  Accordingly, the Board finds that 
there is sufficient reason to reopen the veteran's claim for 
entitlement to service connection for sinusitis.  Moreover, 
the Board finds that the assessments of the VA examiners 
provide a basis to well ground the claim.

In view of the Board's decision to reopen the claim, the 
issue will be discussed further in the remand portion of this 
decision.

In reaching the foregoing decisions, the Board notes that the 
veteran's attorney raised the possibility of missing SMRs at 
the Travel Board hearing in April 1999.  It was alleged, 
particularly in reference to the veteran's SFWs, that he 
received medical treatment aboard a hospital ship that was 
later sunk, with the loss of associated records.  The Board 
notes that no evidence to support the allegation was 
provided.  No ship was named, and no date of the incident was 
provided.  A careful review of the existing SMRs reveals that 
the veteran had rather extensive records for an individual 
deployed to a combat theater.  Moreover, he received 
considerable medical treatment at several field hospitals, in 
addition to the USAHS MARIGOLD, for his conditions.  The 
continuity of the treatment from one facility to another is 
well-documented by entries that reflect dates of transfer.  
There is no indication in the available SMRs that the veteran 
was ever transferred to any other hospital ship.  Further, 
there is no evidence provided that there were additional 
medical records left aboard the MARIGOLD or that the ship was 
sunk with the loss of records.  In light of the veteran not 
having provided any evidence to support his allegation, and 
the quantity and extent of the existing SMRs, the Board is 
satisfied that there are no missing SMRs and that no further 
development is in order.

C.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for an increased evaluation for his left ankle 
disability, and a compensable rating for his hepatitis are 
plausible and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Left Ankle Sprain/Fracture

Service connection is in effect for residuals of a left ankle 
sprain/fracture, which is evaluated under the provisions of 
Diagnostic Code 5271.  38 C.F.R. § 4.71a (1999).  The veteran 
is currently rated at 10 percent.  Diagnostic Code 5271 
provides a 10 percent evaluation for moderate ankle 
limitation of motion and a 20 percent evaluation for marked 
limitation of motion.  The standardized range of motion for 
the ankle is plantar flexion to 45 degrees and dorsiflexion 
to 20 degrees.  38 C.F.R. § 4.71, Plate II.  An evaluation 
greater than 20 percent requires ankylosis of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5270.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint  See 38 C.F.R. 
§ 4.59 (1999).

In this case, the veteran was found to have limitation of 
motion at his last VA examination in April 1996.  He lacked 
15 degrees of full flexion and approximately 15 degrees of 
full dorsiflexion.  In addition, while there was no objective 
evidence of pain on motion, the veteran's left ankle was 
noted to be swollen.  Further, the veteran said that he 
experienced swelling in his ankle and pain on weightbearing.  
A part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  However, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the disability picture is tantamount to marked limitation of 
motion in the left ankle.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5271.  Thus, a 20 percent evaluation is 
warranted.  The Board finds, however, that there is no 
evidence of ankylosis to warrant consideration of an 
increased rating under Diagnostic Code 5270.

Hepatitis

Service connection is in effect for infectious hepatitis, for 
which the RO has assigned a noncompensable evaluation 
pursuant to Diagnostic Code 7345.  38 C.F.R. § 4.114.  Under 
this regulatory provision, a noncompensable evaluation is 
warranted for infectious hepatitis which is non-symptomatic 
and healed.  A 10 percent rating requires demonstrable liver 
damage with mild gastrointestinal disturbance. 

In this case there is no evidence that veteran's liver 
function has been impaired by his hepatitis.  His latest VA 
examination laboratory studies were found to be normal.  
Moreover, the veteran has not complained of any problems 
associated with his hepatitis.  Accordingly, the Board does 
not find any basis for an increased rating for the veteran's 
hepatitis.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

Entitlement to service connection for malaria, 
schistosomiasis, edema and swelling of the lower extremities, 
SFWs, left shoulder sprain, hypertension, perforated ear 
drums, kidney disability, head injuries, back injuries, and 
nose injuries is denied.

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
sinus disability is reopened.

Entitlement to an evaluation of 20 percent for residuals of a 
left ankle sprain/fracture is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a compensable rating for hepatitis is denied.


REMAND

The Board notes that the veteran's service-connected duodenal 
ulcer disability was last afforded a VA examination in April 
1996, almost four years ago.  In addition, the representative 
related at the April 1999 hearing that the veteran had been 
hospitalized for his ulcer within the last two years.  
(Transcript p. 12).  Therefore, the Board finds that a new VA 
examination would be of benefit in fairly adjudicating the 
current disability level for the veteran's service-connected 
duodenal ulcer.

When appealing a decision by the RO denying benefits, the 
veteran will be afforded a period of 60 days from the date 
the statement of the case is mailed to him, or the remainder 
of the one-year period from the date of mailing of the 
determination being appealed.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case, and the date of mailing of 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302 (1999).

Review of the record discloses that entitlement to service 
connection for PTSD was granted by the RO in July 1995 and 
assigned a 30 percent rating.  His disability rating was 
increased to 50 percent in October 1995.  He submitted a 
Notice of Disagreement with his disability rating in February 
1996.  The veteran was issued a Supplemental Statement of the 
Case, serving as a Statement of the Case relative to the 
issue of the proper disability rating for PTSD, in December 
1997.  The Supplemental Statement of the Case was remailed on 
January 18, 1998, as it appears that the first copy was sent 
to an incorrect address.  The veteran was advised in the 
cover letter and by way of a paragraph at the conclusion of 
the Supplemental Statement of the Case (SSOC), that PTSD had 
not been included in prior Statements of the Case and a 
Substantive Appeal on that issue must be submitted within 60 
days.  

In reviewing the claims file it appears that a Substantive 
Appeal, with respect to the evaluation for PTSD was not 
received within one year of notice of the July 1995 rating 
decision and July 12, 1995 notice.  The veteran submitted a 
timely Notice of Disagreement in February 1996, was issued a 
Statement of the Case in January 18, 1998, but, apparently, 
failed to provide a substantive appeal prior to March 17, 
1998, i.e., prior to the expiration of 60 days following the 
issuance of a SSOC.  When, as it appears in this case, the 
veteran fails to file a timely appeal, he is statutorily 
barred from appealing the RO decision.  38 U.S.C.A. § 7105; 
Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Pursuant to the Court's decision in Bernard v. Brown, 4 Vet. 
App. 384 (1993), the Board may adjudicate an issue 
notwithstanding the fact that the RO had not addressed the 
issue below.  In Bernard, however, the Court held that, in 
such a case, the Board must consider the question of whether 
the veteran had been given adequate notice to submit evidence 
and argument on the new issue and whether the veteran had 
been prejudiced by the Board's action in considering an issue 
not addressed by the agency of original jurisdiction.  Id. at 
394.  If this has not been done, the matter must be remanded 
to the RO to avoid prejudice to the claimant.  Id. at 393. 

The Board notes that this is the first time that the veteran 
has been notified that a timely substantive appeal was not 
filed with respect to his claim of entitlement to an 
increased rating for service-connected PTSD.  He has not yet 
been afforded an opportunity to present argument and/or 
evidence on this question, nor has he been provided a 
statement of the case or a supplemental statement of the case 
with respect to the issue of the timeliness and/or adequacy 
of any substantive appeal of that claim.  Consequently, the 
Board will remand the matter to the RO to avoid the 
possibility of prejudice.  38 C.F.R. § 19.9 (1999).

The Board notes in a VA Form 8, Certification of Appeal, the 
RO did certify for appeal the issue of entitlement to an 
increased rating for service-connected PTSD.  The VA Form 8, 
however, is used for administrative purposes and does not 
confer jurisdiction.  38 C.F.R. § 19.35 (1999).  

The Board finds that the issue of entitlement to a total 
disability rating based on individual unemployability is 
inextricably intertwined with the remanded issues.  
Accordingly, that issue is also remanded pending resolution 
of the foregoing.

Finally, the Board found new and material evidence to justify 
reopening the veteran's claim for service connection for a 
sinus disability.  However, in light of Bernard, the Board 
finds that it would constitute prejudice to the veteran for 
the Board to adjudicate the issue of entitlement to service 
connection for a sinus disability in the first instance.  
Accordingly, the RO must adjudicate the issue and provide the 
veteran notice of their findings as appropriate.  

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertinent to his claim for an 
increased rating for his duodenal ulcer.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified which have 
not been previously secured.  

2.  The veteran should also be afforded a 
gastrointestinal examination to determine 
the current severity of his ulcer 
disability.  All special studies deemed 
necessary by the examiner should be 
conducted and all pertinent clinical 
findings reported in detail.  The claims 
folder must be made available to the 
examining physician so that the pertinent 
clinical records may be studied in 
detail.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issues of entitlement to an increased 
rating for duodenal ulcer, entitlement to 
service connection for a sinus 
disability, and entitlement to a total 
disability rating.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
attorney a supplemental statement of the 
case and provide an opportunity to 
respond.

4.  The RO should advise the veteran that 
his substantive appeal, for the issue of 
entitlement to service connection for 
PTSD, appears to have been untimely 
filed, and give him the opportunity to 
submit any argument, evidence, or comment 
with respect to the proper appellate 
status of the issue, as well as the 
opportunity to request a hearing on the 
matter if he so desires.  Then, if the 
determination is unfavorable to the 
veteran, the RO should review the record 
and issue a supplemental statement of the 
case on the question of whether the 
denial of his claim was properly 
perfected for appellate review.  The 
supplemental statement of the case should 
contain a summary of the pertinent facts 
and a summary of the laws and regulations 
applicable to the proper filing of 
appeals.


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

